UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MONTANA

 

IN THE MATTER OF )
THE EXTRADITION OF ) MJ 21-17-M-KLD
)
AFRAH AHMED ABDI )
)
Seal
Bit Yaka.)
)
ORDER

The Court having received the Complaint filed on February 3, 2021, by
Paulette L. Stewart, Assistant United States Attorney for the District of Montana
pursuant to the request of the Government of Canada, for the extradition of

POD AST
AFRAH AHMED S8¢, and an affidavit executed by AFRAH AHMED AEI and
witnessed by his attorney;

And, further, the Court having been advised in open session that AFRAH

ADV mroiti |
AHMED-AL] is a fugitive sought by the Government of Canada; that he is aware
that the Government of Canada has filed charges against him and has obtained a
warrant for his arrest; that he has reviewed the Complaint filed by the United
States Attorney for this judicial district; that he has been fully advised of his rights

in this country pursuant to the extradition treaty in force between the Government

of the United States and the Government of Canada and Title 18, United States
Code, §§ 3184-3196, and that he has knowingly and voluntarily waived those
rights;
ene

IT IS THEREFORE ORDERED that AFRAH AHMED AEI be committed
to the custody of the United States Marshal pending arrival of the duly authorized
representatives of the Government of Canada, at which time the United States
Marshal shall deliver him together with any evidence seized incidental to his arrest
and sought by the Government of Canada to the custody of such authorized
representatives to be transported to Canada to be held for trial; and

IT IS FURTHER ORDERED that the transfer of physical custody of

k6DT
AFRAH AHMED AE together with any evidence seized shall be at such time and
place as mutually agreed upon by the United States Marshal and the duly
authorized representatives of the Government of Canada.

The Clerk of the Court is directed to forward copies of this Order and the
executed Affidavit of Waiver to the Director, Office of International Affairs,
Criminal Division, Department of Justice, in Washington, D.C. and the Assistant
United States Attorney.

SO ORDERED, this 30th day of June, 2021.

\

Kathleen L. DeSoto
United States Magistrate Judge
District of Montana
